In a suit brought in the superior court in and for King county, wherein the Seattle Title Trust Company was plaintiff and a large number of persons, including General Motors Acceptance Corporation, a corporation, and McDermott Apartments, Inc., a corporation were defendants, a judgment was entered, among other things, in favor of General Motors Acceptance Corporation against McDermott *Page 568 
Apartments, Inc., from which this appeal has been taken.
The only assignment is that the court erred in granting the judgment from which this appeal has been taken.
[1] The respondent, General Motors Acceptance Corporation, a corporation, moves to strike the statement of facts because it was not filed within time, ninety days. The record shows that the judgment was entered on March 14, 1929, and that the statement of facts was not served or filed until July 30, 1929. "Under the repeated holdings of this court, the statement of facts must be stricken." State v. Sholund, 153 Wn. 398, 279 P. 591.
Striking the statement of facts leaves nothing in the record upon which we can decide the matter involved in the assignment, other than to affirm the judgment.
Judgment affirmed.
PARKER, TOLMAN, and BEALS, JJ., concur. *Page 569